         Case 1:19-cv-00625-CJN Document 12 Filed 07/17/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAMPAIGN FOR                  )
ACCOUNTABILITY,               )
                              )
      Plaintiff,              )
                              )              Civil Action No. 19-0625 (CKK)
              v.              )
                              )
U.S. DEPARTMENT OF            )
HEALTH AND HUMAN              )
SERVICES,                     )
                              )
      Defendant.              )
_____________________________ )

                                  JOINT STATUS REPORT

       Defendant U.S. Department of Health and Human Services (“HHS”), and Plaintiff

Campaign for Accountability (collectively, “the Parties”), hereby provide the Court with the

following Joint Status Report (“JSR”):

       1. Plaintiff filed its Complaint on March 6, 2019 (ECF No. 1), pursuant to the Freedom of

Information Act (“FOIA”). HHS answered on April 5, 2019 (ECF No. 8).

       2. The Parties have conferred regarding the three FOIA requests at issue in this case:

       Request #1: HHS conducted a search that resulted in 3.1 GB of potentially responsive

material. When reduced by the search terms for Request #2, Groups 1 and 2 (except for the terms

“PP,” “pill,” and “medical center”), the file size is 1.493 GB. On July 9, 2019, HHS provided

Plaintiffs with a page count from the 3.1 GB of data, which amounted to 3,285 pages with

approximately 212 attachments. On July 11, 2019, Plaintiffs replied to HHS requesting production

of the requested calendars, not limited by search terms, but excluding the approximately 212

calendar attachments, unless Plaintiff requests a specific attachment. Plaintiff indicated its

willingness to have the requested calendars produced in daily or weekly format, rather than memo
            Case 1:19-cv-00625-CJN Document 12 Filed 07/17/19 Page 2 of 3



format, so long as the production still showed the event name, date, time, location, attendees, notes,

and any attachment titles for each calendar entry. HHS is considering Plaintiff’s proposal.

       Request #2: The Parties have conferred regarding refined search terms and custodians. The

search HHS conducted, which resulted in 5.807 GB, included all search terms from group 1 only,

except for “PP.” E-mail attachments were also included in these search results. The Parties agree

to skip over mass-mailers in processing records captured in the revised search. The Parties also

agree to skip over e-mail attachments, processing e-mail messages only, unless Plaintiff requests

a specific attachment. HHS does not have the capability to readily discern the file size volume

excluding e-mail attachments. HHS also does not have the capability to readily discern the number

of hits for each of the search terms used. HHS will conduct Plaintiff’s proposed search without

attachments and without the term “Kathleen” but retaining the terms “SBA” and “BC,” which

Plaintiff considers to be highly relevant to its request. HHS will report the results of its search to

Plaintiff once it has been completed.

       Request #3: The Parties have conferred regarding domain name search terms and initial

custodians. HHS has identified data figures for nine custodians. The Parties agree to skip over

mass-mailers in processing records captured in these searches. Custodian Foley’s larger results

appear to be driven by the presence of large e-mail attachments.

       3. HHS has committed to prioritizing Request #3 and processing at the initial rate of at

least 200 potentially responsive pages per month, with the first response to take place on or before

July 19, 2019. A second production will take place on or before August 19, 2019.

       4. The Parties will confer regarding next steps for Requests #1 and #2 by no later than July

31, 2019.




                                                  2
         Case 1:19-cv-00625-CJN Document 12 Filed 07/17/19 Page 3 of 3



       5. The Parties propose to file an additional JSR no later than August 30, 2019.

Dated: July 17, 2019

Respectfully submitted,

JESSIE K. LIU                                       SARA KAISER CREIGHTON
D.C. BAR NO. 472845                                 D.C. BAR NO. 1002367
United States Attorney                              AMERICAN OVERSIGHT
                                                    1030 15th Street, NW, Suite B255
DANIEL F. VAN HORN                                  Washington, D.C. 20005
D.C. Bar No. 924092                                 T: (202)869-5245
Chief, Civil Division                               sara.creighton@americanoversight.org

By: /s/ Scott Leeson Sroka                          By: /s/ Alice C.C. Huling
SCOTT LEESON SROKA                                  ALICE C.C. HULING
Member of New York Bar                              Member of New York Bar
Assistant United States Attorney                    CAMPAIGN FOR ACCOUNTABILITY
555 Fourth Street, N.W.                             611 Pennsylvania Ave. SE, #337
Washington, D.C. 20530                              Washington, D.C. 20003
Telephone: 202-252-7113                             T: (202) 780-5750
Scott.Sroka@usdoj.gov                               ahuling@campaignforaccountability.org


Counsel for Defendant                               Counsel for Plaintiff




                                                3
